21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

   IN RE:                                    §
   THE GATEWAY VENTURES, LLC,                §     Case No. 21-30071-hcm
          Debtor.                            §
   ______________________________________________________________________________

   WESTAR INVESTORS GROUP, LLC,                        §
   SUHAIL BAWA, and SALEEM MAKANI,                     §
                                                       §
          Plaintiffs                                   §
                                                       §
   v.                                                  §       Adversary No. 21-03009-hcm
                                                       §
                                                       §
   THE GATEWAY VENTURES, LLC,                          §
   PDG PRESTIGE, INC., MICHAEL DIXSON,                 §
   SURESH KUMAR, and BANKIM BHATT,                     §
                                                       §
          Defendants.                                  §


   This pleading requests relief that may be adverse to your interests.

   If no timely response is filed within 21 days from the date of service, the relief requested
   herein may be granted without a hearing being held.

   A timely filed response is necessary for a hearing to be held.

                            MOTION TO WITHDRAW AS COUNSEL

   TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, CHANTEL CREWS of the law firm of AINSA HUTSON HESTER &

   CREWS LLP (“Counsel”), counsel of record for THE GATEWAY VENTURES, LLC, PDG

   PRESTIGE, INC., and MICHAEL DIXSON (“Mr. Dixson”) (collectively, “The Gateway

   Defendants”), and files this Motion to Withdraw as Counsel for The Gateway Defendants. Good

   cause exists for the withdrawal of Counsel due to the following:
21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 2 of 6




                                          I. BACKGROUND

          1.      This case was originally filed in state court on March 10, 2020 styled Westar

   Investors Group, LLC, Suhail Bawa, and Saleem Makani v. The Gateway Ventures, LLC, PDG

   Prestige, Inc., Michael Dixson, Suresh Kumar, and Bankim Bhatt, In the County Court at Law

   Number Six, El Paso County, Texas, Cause No. 2020DCV0914 (“Suit”), and The Gateway

   Defendants filed an Answer on May 4, 2020. The Gateway Defendants had previously engaged

   the undersigned Counsel and her firm to represent them in related litigation to the Suit and

   involving the same property at issue in the Suit. The Gateway Defendants engaged the undersigned

   Counsel and her firm based on the agreement that payment would be required for legal services

   provided on behalf of The Gateway Defendants, as well as Defendant Mr. Dixson and his other

   business entities in other legal matters. Contrary to The Gateway Defendants’ agreement with the

   undersigned Counsel, however, The Gateway Defendants have failed to abide by the terms of the

   undersigned Counsel’s engagement agreement and have not paid the outstanding invoices in this

   matter and other legal matters. This has created a great financial hardship for the undersigned

   Counsel, and continued representation of The Gateway Defendants would create an even greater

   financial hardship for the undersigned Counsel.

          3.      Furthermore, the lines of communication between the undersigned Counsel and

   The Gateway Defendants have been irreparably strained to the point that continued representation

   would be untenable for the undersigned Counsel.

          4.      On February 2, 2021, The Gateway Ventures, LLC filed its voluntary petition to

   commence Chapter 11 proceedings. The Gateway Ventures, LLC did not advise the undersigned

   Counsel of the filing.

          5.      On February 16, 2021, PDG Prestige, Inc. filed a voluntary petition to commence



                                                     2
21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 3 of 6




   Chapter 11 proceedings. PDG Prestige, Inc. did not advise the undersigned Counsel of the filing.

          6.      During the status hearing for this adversary proceeding held on May 26, 2021,

   bankruptcy counsel for The Gateway Ventures, LLC and PDG Prestige, Inc. indicated he did not

   know of any objection to this motion to withdraw.

          7.      Similarly, during the status hearing for this adversary proceeding held on May 26,

   2021, Mr. Dixson stated he did not object to this motion to withdraw, and told the Court he would

   have new counsel by Friday, May 28, 2021. As of filing this motion, no attorney has entered an

   appearance for Mr. Dixson. The undersigned Counsel has no information regarding Mr. Dixson’s

   new counsel and can only assume he is proceeding pro se in this matter.

                                          II. ARGUMENT:

          8.      There is good cause for this Court to grant the motion to withdraw.          First,

   Defendants have not paid the undersigned Counsel’s outstanding invoices in this matter. The

   undersigned Counsel has provided notice of intent to withdraw from this matter and all other

   matters where the undersigned Counsel has represented Defendant Mr. Dixson and his business

   entities on October 23, 2020, then again on December 9, 2020, and then again on January 21, 2021.

   The Gateway Defendants received notice of the filing of the motions to withdraw from the Suit

   and all other matters pending in state court on February 10, 2021. The undersigned Counsel’s

   outstanding invoices still remain unpaid causing great financial hardship on the undersigned

   Counsel. There is no question The Gateway Defendants have been on notice regarding the

   financial issues raised in this motion to withdraw. The Gateway Defendants have been fully aware

   of their payment obligations in this matter since the beginning of the undersigned Counsel’s

   involvement in this matter.

          9.      Furthermore, representation in this matter has been rendered unreasonably difficult



                                                   3
21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 4 of 6




   by The Gateway Defendants based on failure of communication.

            10.   The adversary proceeding has only just been filed and has not been set for trial.

   The parties engaged in some written discovery in the Suit before the case was removed to this

   Court.

            11.   A copy of this Motion has been sent to Mr. Dixson individually and on behalf of

   The Gateway Defendants via electronic mail at mike@pdgnm.com and via Certified and U.S. Mail

   at 5996 Ojo de Agua, El Paso, Texas 79912 and at 780 N. Resler Drive, Suite B, El Paso, TX

   79912, on June 2, 2021. The Gateway Defendants have indicated in open court through bankruptcy

   counsel and Mr. Dixson that they do not object to the undersigned Counsel’s motion to withdraw.

   However, despite the undersigned Counsel’s request to Mr. Dixson for a written confirmation from

   Mr. Dixson regarding The Gateway Defendants consenting to this Motion to Withdraw, Mr.

   Dixson has not provided such confirmation. The undersigned Counsel also provided all known

   remaining deadlines in this matter to Defendants. See Ex. 1, attached.

            12.   The undersigned Counsel has consulted with counsel for Plaintiffs, counsel for

   Defendant Kumar, and counsel for Defendant Bhatt regarding this motion to withdraw, and all

   counsel indicated they did not oppose the motion to withdraw.

            13.   At the time of filing this Motion to Withdraw, no successor attorney is known. The

   last known mailing address and telephone numbers for The Gateway Defendants are as follows:

   The Gateway Ventures, LLC
   780 N. Resler, Suite B
   El Paso, TX 79912
   (915) 243-0720 or (505) 795-3551

   PDG Prestige, Inc.
   780 N. Resler, Suite B
   El Paso, TX 79912
   (915) 243-0720 or (505) 795-3551



                                                   4
21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 5 of 6




   Michael J. Dixson
   5996 Ojo de Agua
   El Paso, Texas 79912
   (505) 795-3551

          WHEREFORE, PREMISES CONSIDERED, CHANTEL CREWS of the law firm AINSA

   HUTSON HESTER & CREWS LLP respectfully request the Court to permit her to withdraw as

   attorney of record for Defendants. A proposed order is attached hereto as Exhibit 2.

                                               Respectfully submitted,

                                               AINSA HUTSON HESTER & CREWS, LLP
                                               5809 Acacia Circle
                                               El Paso, TX 79912
                                               (915) 845-5300
                                               (915) 845-7800 FAX

                                               By:     /s/ Chantel Crews
                                                       Chantel Crews
                                                       Texas State Bar No. 24007050
                                                       ccrews@acaciapark.com



                               CERTIFICATE OF CONFERENCE
           The undersigned sent a draft of this Motion to Michael Dixson, individually and as
   principal of The Gateway Ventures, LLC and PDG Prestige, Inc. via email on June 1, 2021 as well
   as to Jeff Carruth, bankruptcy counsel for The Gateway Ventures, LLC and PDG Prestige, Inc. via
   email. The undersigned Counsel received no response. However, both Mr. Carruth and Mr.
   Dixson stated in open court The Gateway Defendants did not oppose this motion. The undersigned
   also consulted with counsel for Plaintiffs, counsel for Defendant Kumar, and counsel for
   Defendant Bhatt regarding this motion to withdraw, and all counsel indicated they did not oppose
   the motion to withdraw.



                                                       ____/s/ Chantel Crews________
                                                       CHANTEL CREWS




                                                   5
21-03009-hcm Doc#10 Filed 06/02/21 Entered 06/02/21 15:48:57 Main Document Pg 6 of 6




                                   CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing instrument was sent via the
   Court’s efiletexas.gov system and/or via email or mail this 2nd day of June, 2021, to the following
   party and attorneys of record:

   Via Electronic Mail:
   Michael J. Dixson
   mike@pdgnm.com
   5996 Ojo de Agua
   El Paso, Texas 79912

   Via ECF Service and Electronic Mail:
   Jeff Carruth
   jcarruth@wkpz.com
   Weycer, Kaplan, Pulaski & Zuber, P.C.
   3030 Matlock Rd., Suite 201
   Arlington, Texas 76015

   Via ECF Service and Electronic Mail:
   Eric C. Wood
   eric@brownfoxlaw.com
   8111 Preston Road, Ste. 300
   Dallas, Texas 75225

   Via ECF Service and Electronic Mail:
   Harrel L. Davis, III
   hdavis@eplawyers.com
   Gordon Davis Johnson & Shane, P.C.
   4695 N. Mesa St.
   El Paso, Texas 79912

   Via ECF Service and Electronic Mail:
   Jeff T. Lucky
   jlucky@raylaw.com
   Aldo R. Lopez
   alopez@raylaw.com
   Ray Pena McChristian, PC
   5822 Cromo Dr.
   El Paso, Texas 79912



                                                        ____/s/ Chantel Crews________
                                                        CHANTEL CREWS



                                                   6
